.
  5
       .

                 OFFICE   OF ME   AlTORNEY     GENERAL   OF n
                                      AUSTIN
--=z                                                                 ,



           Honorable Charles Z. ~au@-man
           Chief Clerk, Departnent of Agrioulture
           Austin,.Tcxe’s                  d




                  i



                                                                ‘,
          Honorable Charles 2. 3au@mn,   Page I!




                   *a. Any lot of fruit beloc the TO-
              qukemnts   of U.S. Co. 3 Grade shell bo
              olearly and indelibly brflnded,sta~pea or
              printoilwith the uord *CULL* on the rlna.of
              each fruit In letters not less thao three-
              c&hths (3/8) of an inch~high.
                   "b. Any lot of fruit below the re-
              quirements of U.9. Ko. 2 Grixioof Claosi-
              ficatlon of ,this grade, but meetin the re-
              quiramnts of U9S. 'Eo. 3 Grade shall be
              olesrly and icaelibly branded, stacpea or
              printed with the words ~i'Z.RDGRXIZ' on the
              rind of each fruit In letters not less than
              three-sixteenths (3/X) of an Lnoh high,
     .-            PO. Any lot of fruit branded, stm;ea
              Or printed *Third oxide* or 'CULL' QO re-
              quuirodin this roCulat.Zon,shall sho;fno
              other uric,
                   “a.  Any lot or frd t which 6hOW8 at
              least seventy-five (75%) percent of the
              fruit in ioaividual contalnsro clozrlyner's-
              ed eccoraln6 to the above designations nhcll
              be deemed ns con;lylng with these regAation6.
              In order to allo: for variations iriciaentto
              proper graainC and handling, hot nora than
              ten (lo;>)pcrcont by oousztof the fruit in
              any contolncr my be helm the Eerconttlto
              requlrea to be olearly mrkea, providoa the
              lot as a v;holeaverages seventy-five (75;;)
              peroent or more.




.-
,-
     Honorable Charlea E. Baughmn,   Fage 3


     Civil Statutes) are hereaftar sot outi

               '"seation 2. Th0 lnspeotion in the State
          Of Texas of all grageSruit,and oranges; ana
          the grades and olarsific~tions thereof, shall
          be UIld8l’ the dimotion of the Comiasioner
          of Agriculture of the State of Yexas, hereln-
          after known as ths Conltssioner,
                YIiootlon3. The Co&.ssioner of Af;rioul-
         ture of the State of Texas i,ehereby eqo+wered
         and dlraotcd to enter Into coogerntiyo      a-e-
         fie5tswith the United States De.partmnt of.&-
         riculixqe provfeing for the insgeotlon of c8,p-
         tain citrus fruits and u5der the tcram of said
         a~eezxmto, the Comissiooer of ~&.cu~turc
         shall &dOgt tho offiaial U. S. Stan&mdn for
         gra&efruft and orer?(;es  as aoolied to the Jtnte
         or Texas. The inspeotion &all be oonducted
         u5d8r tn0 pOliOi8S outlin8d by the United
         States Dopmtmnt      of Agriculture under said,
         COOF0r0tiV8   agreozents.   The Coxfdssiooor     is
         enpowered to establish and erforco     such trades,
         grading rules, and regulatiors in addition to
         those established by this Act as he say doem
         mcessary on citrus fruit, which shall not
         conflict with a5y provisions or"this Let, alter
         a thorough inveotigation has been nade of the
         needs of the gartlcular citrus fruit for which
         gxades, grading;rules and ro@.xlatlonaare con-
         ten>latcd. The Comissioner shall.cause to be
         published in one Fublicstlon of @noral circu-
         lation in each county affected by this Act,
         the rules and regulations promlgetad by hin
         under this .:iCt;such jx'olioationsshall be
         once each week for the three w-aeks;Iriort0
         S8ptsfiIbber1st. Grades established i5 aWard-
         anoe with provisions of this .ictchall not be
         Jnodifieddurirg the current shi>plny,season,
         ot the citrm fru.itfor ?rbichthey are astab-
         &iebed, t3xCQFt as Oerolnsftor   providoLL




          mrk nr:of ccrizlr.citrus ;'lllitS     nn sot out in
          this Act, ar.dit is borcby nldo     hi3  ilutyto
         enforce wme.     The Co.3mlssfonerShall CBU3O
          this to bs subllshed In som he-tim~xr of
         general cirk.Lation in tho torrl&~     affoct-
         ed by the rul.ooand regulatlohs w~Ach ho
         has promlgutod.     Only in case of gotest.,
         hearinzs ohall bo conducted at places an5
         at tkms to bo Oetomlnad by the Comis31onar
         or his t.gmt, aSter gublloatfom OS rules an8
         regulations have been promlgated, at r:hlch
         all iotereated ?artice r;lLLham a rlcht to
         be hear&. .&Starsuch >ubllcatlon amI pubU.o
         hearing, tho rulas on& rogulntions shall bo
         final, unlsss wftton potent by ah interost-
         ed parson or partAo shall.bo mde to tha Con-
         f&aslonor OS ;il;ricultnrs within thirty (30)
         &aye after ewh rules an8 ro@entlocs hwo
         been publiahwle IS the Corxiaalsnsr after
         the haarirs OS protest3 rotuees to nodlfy
         such rules and rafulations the lnters3tod
         poraon or partloo shaL1 have the right to
         a;:-pealto the Diotriot Court of Travio Coan- :i
         ty.   f%2~h%BlElLOWS)

              w~otion 5. The Co~~iseionar 13 hweby
         authorlzad to proffiul.gato
                                   sue!:rules and ro-
         gulationn relative to prop2 mr%i.2g of oon-
         talnero, tho lssua of certificetos OS imqoct-
         ion, the tagclns OS bho vehlole of tranosorta-     :
         tlon, nn3. such othsr rules and ro~uLatlon8 n3
         he dems mcassary SOY the lra~rovomnt CS tho
         nothod OS mrkctir& of al.1oltrus Ssuitr OQ
         prsvido~ Sor in this ;&,*
               T:hoabove quoted oectione of the Act oan laaw no
    doubt but that the Lo::i3latuxchas oxgraoo1.yauthor2zod the
    Cox.21lss:onorof i,grioultu.so
                                 to promalzato ruloo and regula-
    ti~0ns.reLatin.gto tho Wwkrln(; of!coztaln 0:trus frults.w
    iy0 are unrble tr,dotcot in.Regulatlon IGo. 12, a3 r,ucte3.a-
    bova, any ummmocablo    ororclse of this logislati~o mamlato,
              Kor do ~:a bellove that C. 5. G23 conotltutss an
    w;oonsitutlonai dolscatlon of Mom:: by the io$slaturs to
    tha Cor~csiamr   OS .~~riculturo. The Act preacribcs in cf,-
              dotall, the dutina and zo*::ar3
    ce;:tisr:a1                              OS the Co~mlssionor.
P   ~~~ COTnegcohi’arrodupn him to pramlqta     so~uJ.ntlo!~s
                                                            has
    beenacureSully clrcumscribocl,and ?uy bo ClerCiooC 03l.yKlth-
    in the rostrlctoa linits and Sor the csgross I;urSosr,adelin-
.-
     Honorable Charles


     sated In the Act. Our Courts have many time aaactlmad
     legislation which confers rule-f3skfngpours upon aWnis-
     trstive tlQxlOiQS. As boclcred by tha S.upreF,a
                                                   ,Court of Tex-
     88 fA %A &ltOdO V. Jonas, .?t3 Tax. 33, and quoted =ith cg-
     provsl in G’l3rien v6 A2zemcn, 112 Tar, 254, 247 3. a. 2701

                 “The Leglslaturo my Srant authority
          as well es EiVe?ccmxmds, and cots done                 ..
          under its authority aro as valid 38 it
          dons in obodlence to its oomt3r;ds. Ror
          ,4213 slhtuto bhose conplcts e;cccution
          and ay;lfcat Ioh to tho subject-tatter is,
       ., by its provisions, nada to depend on the
          assent   of som  other body, a delegation
          of lcgis~atlvc wfer.     The discretion                         ;
          goes to the exercise of the po:::er   con-
          ferred by the lax, but not to make the
          law Itself. The lag!,in such oases, may
          dt3peni! for its giracticnlSffiC1SAOy   on
          the act of som othcqbody or fndivldunl;
          at111 it 1s cot derived fron such act,
          but frocr the le&slative authority.”
               To the sam oftoot is the hold&     of the Ser,i&oaio       ’
     Court of Civil ~~~jwal.sir Tuttle vb %ood, 33 S. 7. (Zd) I.051
     (writ of error refused), wfiorelnJudge Stith, in the o;ition,
     stated:
                *It is true, of course that the Let-
          ielature cannot  delc&:atoto an ndAnistra-
          tfve board the por;erto,make a 1s:~prescrlb-
          inS a penalty,  but it is oqmlly true tbnt
          it is con~etant for the LeSlslaturc to au-
          thorizo a comfssion or board created for
          that purpose to prescribe duties or nsaer-
          t&A   conditLons U;On %hioohan ax%stIE.~lasr           i
          may ograttr in ikqosing a penalty ei2a in
          effoctuatioE the purposa designed In onnct-
          II-$tho lay>. It 1s in.pursuance of this
          authorLty tbrit railroad oomxisslo~.s,publio
          Utilfty   CO~,.XX~SS~CAS,   liVQGt3Ck   8XdtEry
          ~or&ss~on.g, health boards and llko ngenciss
          exeiclse tyir $uqt$ans agd adninistor :icd                  ’
          enT r.e lo.f5 gp sf n, to t air suveral do
          par cants. In their very mturs such laz?s~
          must bo Ploxiblo in ardor to ~$ve the&Q
          practj.cablcappligtit&onto the direrso CO+
          ditlona v&ich exist *$$hin the several
          ctE\t03.”
              .-
                                                            *,
Ho&able         Charles E..Baughmu,   Fags 6


          Tho purposes sought to be aoconplls!md by K. B.
625 and the regulations to be yromuJ.3atedthercundor ELZ~
W3t Out in SeOtiOh 1 Of th:aAct in the follo+hE +peljoJ       ’   ~,



             "Section 1,     In order to provlde the
       neans ahe:.cby producers    OS certain citrus
       fruit, and 011 intereGt@d partlos, May
       sacuro pxmpt nnd efficient insseotign and
       classiSiooCion OS grades of fruit at ron-
       tronablo cost, and bocaune lt is hereby so-        ~
       co&zcd    that the otanckrdlzatlon of tha
       oitrun fruit industr;tby tho proger grad-
       ing and clasoiflost!.onsof citrus fruit by
       prompt and eff’lciont    insgeotion under OOE-
       patont authority is beneficial alike to
       grower, ah!&er, coxier, receiver, end
       oonsuzmr, in that it Surnishas the gro:ier
       and the shipper Frlm Sac10 evidonco of
       quality md condition of products, it
       gunrnntaeo ths carrier and tho recoivor
       of qualtty.of produots owried aad raootved
       by theizan2 tm3uro3 tke ultimte      ci)a3i113or
       Of tbe quality of the prodwits gurchnssd,
       this act is pasaea.*q.

           The foro3oing declaration of pur,3osecertainly
mbroces   a legitlmte and proper sub&et for legislative
action. Ths succeeding sactlono of the Act irppearto Fro-
vide renmmble    anU ap;rsprlato mans fOS elfeotuatinq tho
Btnted purp0333. It is dmbtless Sruo that the requuirczests
Par gradi&? -ati mnrklng of fruit lmposo;~obli~atlonsand ex-
penses upon tho ~rower6, packers and &h&pors kich did not
exist before. Such is tho inavitsblo by-product of all rc-
gulatory lsgislctlon, But if tbo pur~osoo sou&t to be
achieved by a stntute are conducive to the ~USlic wolfare
so 3s to brlp!:it v&thin th3 brssd field of ths 5tatels
police po-mr, ar.dthe .&am edoptsd are sensorable, the
Courts vii11not strika do-m the statute as being a taking
OS propsty without duo proccos or co:~ponsotion,because
it hposss addltisnsl obligstions and m>enses upon'thsso
to xhorn it aglies.   This princlpla vfasn?tly stated by
Chief Juotice Iwler,   ogcakix for the United :;tatcsGurJrc-le
Court ln ho Rahror, 140 U. 3. 554, 11 Sup. Ct. (355,35 L,Xdr
5721

            Vh%lopovferof the otata to lnpose
       rostralrlttl
                  ahA burdens upon poraons und

          . .
Honorsble Charles E. Bawhnan,   Fag   7


     property in consermtion ana pronotion OS
     the ?ublit health, good order 2nd Dros>erity
     is a :owor 0rft;tcollymd elwsys bclonsihg
     to the states, not surrendered by them to
     the ,-enawl ~overzcnt, nor directly restrain-
     ed by the Constitution of the United Staten,
     and essentially excluoive.~
          Laws desiGned to elitinato fraud nhd promote fair
dealing in business have been conslsteotly upheld by the Tex-
as Courts 03 p.valid exercise of the police 2owsr. Thus in
Rash linrdxareCo. v. Korrfs,  I.05 Tsx. 217, 146.3. 3. 074,
the Texas Suprer,eCourt suste.inedthe constitutionality of
the bulk onlcn low acalnst the contention thct it viof~.tad
Se&ion 19, Article I OS the TestisConstitution, :lzcod XI
unreaoon~ble burden u?on JW rchanta. saic?the cowt:
          The Lo&islotxwe my In the exercise
     OS tha police poxcr m&ate    by .reeoonable
     roquireoenta the businass transootfoco of
     the citizens, Xsuston 2 T’. C. Co. v. City
     of Dalles, 90 Texan, 396.”
          fin Benry v. State, 260 s. ::'.
                                        lS0, the Ciurt of
                   * Taxes in holding valid an act reg:let-
CXidIL61 ,fQFCdS 01.
ing the profession OS amounting In this Stnto, osidl
         *The authority of the state govern-
    nent to glsoe restriotiocs upon the exercise
    of InnSul voo2tisns is too well settled for
    controversy.


          “The seleotion of subjects of’ such le,;-
     isl&t.icn2nd the nesno of rogulstion cdo2tcd
     are #mrily    subject to legislative declaim,
     an4 tho yrcswqtion of validity and .reasonn-
     bleness obtains ,in o. judicfal irquiry unlc~~
     the contrary is nade to a;pzBr.*g
          The case &nvslvin,q 5 statute ClOst nearly f+3lotOUS
to the one here under consi&xstion is 2 Tarto ‘White,198
S. :;,503, whwein the Cmrt OS Crini~l      Appeals a??roved 8s
a valid rxcarcj.csof the police 2oxor, A statute requirirq
every &uier to tak9 and ;rexrve thrvo smples sron cvcry
bah of cotton zinned by hi&     ~oonusc of its ~ectiJ.i~ra;?-

        .
Ronorable Charles '6.,Baughann,Pose a


plicabllity, we luotc at length fron the opinion .of the
Court in the :.&itecases
               sxperlecco
          '*'i:ea              demostratod that
    there niw evils oonnec%ed wl.th the are-
    paraticn cf cotta for market, e.ndthe
    mrkstin~ of szme wMch affect tho st.lte
    ss a &ole--the @?mral public welfare?
    If so, tkm under the scthoritias c:?;otod
    by relator the state, in 303kir.~ ncdor
    the pollca rorrorto correct and roasdy
    those 0~i.1~1, xs~ld not ar,dcemot be
    held to violztc any pro-     that  the law ~~o3sarlly fastonsd this
     extra charge 00 the business of ginning
     ootton muld not render the law obnordous
     to the fedora1 or state Constitution.
     There In e?any8 chsrCe made or license
     fixed that mmt be paid or endured Aec-
     essarily for the public vielfareunder
     ths laws of this*sp$e and OS ovary state
     in this UnLoh.        .

          *Them are but fex, if Amy, nen yihowould
    .ObjeOt to the rorjulationof the pregara-
    tion OS his prodwt for six&et, at so szall                   I
    aA ex(,7eAse, if the price he rocelvcd v;ould
    be esQxtncedin so mch greater OUZIthan
    that taken; he asuLd deep it adequate cow
    pensation for tho property taken. zut if
    the evils otist, as shorn by tho teatinony
    adduced on this hecwing, the state under
    its pdice   px:cr  ha; :hz authorf.ty to aor-
    rect the30 evibr          .
         (I*z ** Yf the public welfcre domnds
    end authorizes the passa$;eof ouoh a law,
    that it adds a mall addltioml expense to
    the preparntion for mrkot and xarketiAg of
    cotton does not render the lairunoonstitu-
    tloral; for this taking Ls not within the
    neanlng of tho oonotitutional.pro7islons,
          St** z, The cvldenca bcforo us show8
    such a codition of afiaf.rs,such onormus
    loss in the f?.srketiAr:of the principal pro-
    duot of the state and evils com.eotod with
    the systm as heretofore prnoticed, as to
    authoriza the Legislature to act, and whether
    the  law will curs all.the mild, or additlmal
    1eGislation my be randerod necessary    to ef-
    rmi?2t0   thiit purpose, 13 hot a question to
    bo deoidod by u3 in this CRSG~ but for future
    Lo~~lslaturen to consider. T.he.t it zill not
    and dooo not cffoctuslly‘cuxe and renedy all
    evils show to exist does not render the l&f
    invalid,”
          It mst be clear that  tho roCulation rec;uiri% Crad-
&   an& stagin   of citrus fruit dots not oMxd   the Federal

          .
          Honorable Charles El Bau&mn,     Fage 10
-


          Ccmstitutlon under the doctrine ahnouncod by the t’nited
          States Suprone Court in Xebbla v. iW,v York:,291 G. 9. 502,   ~,
          wherein a stato statute settiiq up elaborate regulatioha
          for the cllk: industry was sustainsd. &k. Justice Roberts,
          Speakio5 for ‘the mjority of the Court in that case declared:
                      Vndcr our fom of Foverment the use
                 OS property and tho mf-;ingof contracts are
                 nomally Ea:ters OS private md not public
                 oonoern. The general mle is that’both
                 shall be free of ~overmentnl interr”arence.
                 fjutcolther property rlchts nor contract
                 rights are ebsslutej for Coverment cannot
                 exist 1: the citizen nay at vdJ.1 use his
                 property t3 the detrloant of his fellows,
                 or exorcise his freedon of contract to
                 worh-then ham.   Zqually fundamental *&th
                 the private right 1s that of the p~blicrto
                 regulate it in the comon interest. IiS
                 Chief Justice Marshall said, spoaM1~5 spea-
                 iflonlly of inspeation lc~s, -such laws fom
                 ‘a portion of that lmense ma3 of lo5inla-
                 tton, uhlch efibracescv?ry thing :zit-hlin
                                                          the
                 territory of a 3tate * ’ * all which can be
                 lroetadvanta5eouoly oxoroked bg the Statea
                 thonselvos. Ins2octlon 18~9, qusrer.tine
                 laws, health In796of every description, as   ,
                 well as lam rc,glatlnG the lnterhsl con-
                 serca of a State, * q * are oo.3gocent;srts
                 of this miss.’
                      “Justice Parbour said for this oourt:
                 (* * * it is not only the rlCht, but the
                 bounden and solom duty OS Y state, to ad-
                 vance the safety, ha;pina:jaacd prosjcrity
                 of Its people, and to provldo for its Cen-
      .          era1 vzolfsre,by any and every rot OS log-
                 islation, :Alch it my deem oonducive to
                 thoce ends *.* *.tn

                    %e conolude, under the SoroCoina authorltios, that
          RogUkitiXI No. 12 is a valid oxorcine OS cx$ross authority
          osnfarred upon the Cor:miaoi.onor
                                          of hgrlculture by 1:. B. 625,
          and that tho szme 1s not in oonfl.ictwith the State or Pod-
          era1 Constitutlor~s..

.P~                 It is our o&ion   that the Comlnolooer 1~ rec,uired
          to asnduct a hoarlog upon ari newly promlgatcd regulation
                    -.
rhen wrltten protest has heen fflad with hlz within thirty
(30) dugo after yubllcatlon of the r3gfilatlon. Th’bie
                                                     is
,theoxtz)ross
            ucd ur?o~uuivsonbls
                              mandata coctolnod i.nSeotlon
0 of the Act IlbCVC~UOtQd.




                                                                 i
                                                             -